                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

LUCRETIA MONGER                                                                       PLAINTIFF

V.                                                                       NO. 3:18CV0151-JMV

COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                                      FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying

claims for a period of disability and disability insurance benefits and supplemental security

income. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit. The court, having reviewed the administrative record, the briefs of the parties, and

the applicable law, and having heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held June 12, 2019, the

court finds the ALJ’s residual functional capacity (“RFC”) determination is not supported by

substantial evidence in the record. Specifically, the ALJ failed to consider relevant evidence in

the file related to the claimant’s degenerative joint disease of the hips and knees and “advanced”

osteoarthritis of the right knee. Indeed, the ALJ made several statements that there was little to

no support in the medical record for limitations associated with these impairments and “no

supporting radiology” despite the existence of two CT scans which had been brought to the

ALJ’s attention by claimant’s counsel during the administrative hearing. The ALJ’s error was

not harmless, considering the overlooked evidence supported the claimant’s subjective

complaints and likely supports a more limited RFC.
       On remand, the ALJ must consider all the evidence in the claimant’s file related to her

physical impairments. If necessary, the ALJ must order a consultative examination of the

claimant and request a function-by-function assessment of RFC from the consultative examiner.

Additionally, if necessary, the ALJ must obtain supplemental vocational expert evidence.

Ultimately, the ALJ may conduct any further proceedings deemed necessary, but which are not

inconsistent with this order, and must issue a new decision.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

and REMANDED for further proceedings.

       This, the 18th day of June, 2019.



                                                           /s/ Jane M. Virden
                                                           U. S. MAGISTRATE JUDGE




                                               2
